DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 26 September 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ice accretion feature” and “heater element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the tip surface aperture" in line 8-9. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-18 depend or include all limitation from claim 1 and fail to remedy its deficiencies.
 
Claim 18 recites “A gas turbine engine, comprising … the ice accretion feature is arranged below the airfoil body relative to gravity” (emphasis added); note that a gas turbine engine can change an orientation relative to gravity during assembly and during operation. Therefore, defining an element being arranged below another element relative to gravity without defining a fixed frame of orientation renders the claim indefinite.
The examiner respectfully recommends to add claim language similar to the Specification ¶57 where the ice accretion feature is disclosed to be arranged “downward relative to gravity when the aircraft 10 (shown in FIG. 1) is in straight and level flight.” This potential amendment would solve the indefiniteness issue of claim 18.

Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 7-17 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman (US 20150103863 A1; also US 9,631,985 B2).

Regarding claim 1, Herman teaches a sensor (Fig.4/5), comprising:
an airfoil body defining a sensor axis (Fig.4/5) and having a leading edge (Fig.4, 110), a trailing edge (Fig.4, not numbered, opposite edge to 110), and an ice accretion feature (this element is interpreted under 35 U.S.C. 112(f) as a fin or spherical body to accomplish the claimed function, and equivalents thereof. Herman teaches Fig.4, 118; note ¶26, “deicing heaters 124 are configured to only deice the port inlet 130 and passage 132. Therefore, the heat can be localized at the port inlet 130 and passage 132” which makes the region of 118 an ice accretion feature since it is not heated);
a heater element (this element is interpreted under 35 U.S.C. 112(f) as an electrical heater to accomplish the claimed function, and equivalents thereof. Herman teaches Fig.5, 124) extending axially through the airfoil body between the leading edge and the trailing edge of the airfoil body (Fig.5; configured similar to Fig.3); and
a temperature probe (Fig.5, 122) extending axially through the airfoil body between the heater element and the trailing edge of the airfoil body (Fig.5), wherein the heater element is axially overlapped by the ice accretion feature to accrete ice chordwise forward of the tip surface aperture (Fig.4/5, note that 118 in Fig.4 is axially aligned with 122 which extends through aperture 114).

Regarding claim 3, Herman further teaches the airfoil body has a first face (Fig.5, where outlet 138 located on top terminates) and a second face (Fig.5, where outlet 138 located on bottom terminates) defining therebetween an airfoil width (Fig.5), and wherein the ice accretion feature has an ice accretion feature width that is smaller than the airfoil width (Fig.4, note that width of 118 is smaller than the airfoil width).

Regarding claim 7, Herman further teaches the airfoil body defines therethrough an insulating cavity (Fig.4/5, 134) extending axially through the airfoil body between the temperature probe and the heater element.

Regarding claim 8, Herman further teaches the airfoil body has a first face (Fig.5, where outlet 138 located on top terminates) defining a first face outlet vent (Fig.5, 138 located on top), the first face outlet vent in fluid communication with the insulating cavity (Fig.5, 134).

Regarding claim 9, Herman further teaches the airfoil body has a second face (Fig.5, where outlet 138 located on bottom terminates) defining a second face outlet vent (Fig.5, 138 located on bottom), the second face outlet vent in fluid communication with the insulating cavity (Fig.5, 134) and in registration with the first face outlet vent (Fig.5).

Regarding claim 10, Herman further teaches the airfoil body has a tip surface (Fig.4, note surface downstream of 118 towards numeral 108) extending from the ice accretion feature to the trailing edge of the airfoil body, the tip surface defining an insulating cavity inlet (Fig.4/5, upper opening of 134) that is located chordwise between the ice accretion feature and the temperature probe (Fig.4/5).

Regarding claim 11, Herman further teaches the airfoil body has a first face (Fig.5, where outlet 138 located on top terminates) defining a first face outlet vent (Fig.5, 138 located on top) and defines therethrough an insulating cavity (Fig.4/5, 134), the insulating cavity fluidly coupling the insulating cavity inlet with the first face outlet vent (Fig.5).

Regarding claim 12, Herman further teaches the airfoil body has a second face (Fig.5, where outlet 138 located on bottom terminates) defining a second face outlet vent (Fig.5, 138 located on bottom), wherein the insulating cavity inlet is fluidly coupled to the second face outlet vent by the insulating cavity (Fig.5).

Regarding claim 13, Herman further teaches the airfoil body defines a temperature sense chamber (Fig.4/5, 104) that is located chordwise between the trailing edge of the airfoil body and the heater element (Fig.4/5), wherein the temperature probe extends at least partially through the temperature sense chamber (Fig.4/5).

Regarding claim 14, Herman further teaches the airfoil body has a first face (Fig.5, where outlets 138 and 116 located on top terminate) extending between the leading edge and the trailing edge of the airfoil body, the first face defining therethrough a first face aperture (Fig.5, surface opening of outlet 116 located on top), wherein the temperature sense chamber is fluidly coupled to an environment external to the airfoil body by the first face aperture (Fig.5).

Regarding claim 15, Herman further teaches the airfoil body has a second face (Fig.5, where outlets 138 and 116 located on bottom terminate) extending between the leading edge and the trailing edge of the airfoil body, the second face defining therethrough a second face aperture (Fig.5, surface opening of outlet 116 located on bottom), wherein the second face aperture is in registration with the first face aperture (Fig.5).

Regarding claim 16, Herman further teaches the temperature sense chamber is fluidly coupled to the environment external to the airfoil body by the second face aperture (Fig.5).

Regarding claim 17, Herman further teaches the sensor is a P2T2 sensor or a P25T25 sensor fixed to a gas turbine engine (Fig.1). Furthermore, note the above claim language in claim 17 “the sensor is a P2T2 sensor or a P25T25 sensor” is also functional language. It is well-settled that the manner of operating a device does not differentiate an apparatus claim from the prior art. Specifically, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114 II. It is also noted that apparatus claims must be structurally distinguishable from the prior art. Specifically, it has been held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function" In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); and In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). MPEP 2114 I. In the current instance Herman teaches sensor as in claim 1 which is the required structural limitation by the claim, the sensor is disclosed being fixed in a gas turbine engine and is capable of being placed as a P2T2 sensor or a P25T25 sensor, therefore, the claim is not patentably distinct from the sensor of Herman.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 (as far as the claim is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Slagle et al – hereafter Slagle – (US 20070220984 A1) in view of Herman (US 20150103863 A1; also US 9,631,985 B2).

Slagle teaches a gas turbine engine (¶15, note “an aircraft gas-turbine-engine compressor bleed air flow”), comprising:
a compressor section with a compressor inlet (inherent component of a gas turbine engine);
a combustor section in fluid communication with the compressor section (inherent component of a gas turbine engine);
a turbine section in fluid communication with the combustor section (inherent component of a gas turbine engine); and
a sensor (Fig.1, 10) supported within the compressor inlet of the compressor section (¶21, note “In one example, the compressor/fan inlet flow path 20 is a compressor inlet flow path”), wherein the sensor is arranged facing down relative to gravity (Fig.1).
Slagle does not explicitly teach the sensor is a sensor as recited in claim 1 and the ice accretion feature is arranged below the airfoil body relative to gravity.
Herman teaches a sensor as recited in claim 1, see claim 1 rejection above; said sensor can be used to reduce or eliminate deicing heater error in total air temperature probes (¶21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the gas turbine engine of Slagle by having the sensor as a sensor as recited in claim 1 as taught by Herman because this can be used to reduce or eliminate deicing heater error in total air temperature probes. Furthermore, by having Herman’s sensor in Slagle’s gas turbine engine configuration, the ice accretion feature would be arranged below the airfoil body relative to gravity.

Allowable Subject Matter
Claims 2 and 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:	
the ice accretion feature extends from the leading edge of the airfoil body to an ice accretion feature terminus that is located chordwise between the heater element and the temperature probe (claim 2);

the ice accretion feature includes a fin body extending from the leading edge to an ice accretion feature terminus that is located chordwise between the heater element and the temperature probe (claim 4);

the airfoil body has a first face and a second face defining therebetween an airfoil width, and wherein the ice accretion feature has an ice accretion feature width that is greater than the airfoil width (claim 5);

the airfoil body has a spherical body extending from the leading edge to an ice accretion feature terminus that is located chordwise between the heater element and the temperature probe (claim 6);

the closest prior art reference (Herman) discloses an ice accretion feature (Fig.4, 118), however, an ice accretion terminus or fin body is not located chordwise between the heater element and the temperature probe; an ice accretion feature width is not greater than an airfoil width; and the airfoil body does not have a spherical body extending to an ice accretion terminus as claimed;

no other relevant prior art references were found that would anticipate or could be used to establish a prima facie case of obviousness to reject the above claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745